DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extraction unit, determination unit, holding unit, selection unit, and collation unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, extraction unit corresponds to Fig. 1 203 & ¶39, determination unit corresponds to Fig. 1 204 & ¶40, holding unit corresponds to Fig. 1 205 & ¶41, selection unit corresponds to Fig. 1 206 & ¶42, and collation unit corresponds to Fig. 1 207 & ¶43. In addition, ¶25 discloses “The function of each processing unit provided in the information processing 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "almost the same viewpoint" in claim 2 and 13 is a relative term which renders the claim indefinite.  The term " almost the same viewpoint " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recitation “almost the same viewpoint” makes it unclear as to what is considered to be almost the same viewpoint. The term .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 12-14, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prideaux-Ghee et al (US 20190122027).
Regarding claim 1, Prideaux-Ghee discloses an information processing apparatus (Fig. 7 device 404) comprising: 
an extraction unit (Fig. 7 processing device(s) 405) configured to extract, as an image edge group, a plurality of image edges in the vicinity, which are detected from a captured image obtained by capturing a target object (¶40 an image of an object is captured (201) by an image capture device--a camera in this example; ¶42-44 edges (example features) in the object may be recognized based on regions of the object that contain adjacent pixels having greater than a predefined difference); 
a determination unit (Fig. 7 processing device(s) 405) configured to determine a positional relationship between the image edges included in the image edge group (¶54 To perform recognition process 208a, features, such as edges, in the first image, are identified based on a region in the first image that contains pixels having greater than a predefined difference; ¶56 To perform recognition process 208b, features, such as edges, in the second image, are identified based on a region in the second image that contains pixels having greater than a predefined difference); 
a holding unit (Fig. 7 processing device(s) 405) configured to hold a positional relationship between model edges that constitute a three-dimensional model of the target object (¶41 Process 200 identifies (202) the object instance in the captured image, and retrieves (203) a DT for the object instance--in the example of FIG. 1, loader 102); 
a selection unit (Fig. 7 processing device(s) 405) configured to select a combination of an image edge and a model edge, which correspond to each other, based on matching between the positional relationship of the image edges and the positional relationship of the model edges (¶46 For example, the edges may be compared to edges represented by 3D graphics data in the DT. To make the comparison, one or more 3D features from the DT may be projected into two-dimensional (2D) space, and their resulting 2D projections may be compared to one or more features of the object identified in the image. Edges of the object from the image and the 3D graphical model (from the DT) that match are aligned. That is, the3D graphical model is oriented in 3D coordinate space so that its features align to identified features of the image.); and 
an collation unit (Fig. 7 processing device(s) 405) configured to estimate a position/orientation of the target object based on the combination (¶46 In a state of alignment with the object in the image, the 3D graphical model may be at specified angle(s) relative to axes in the 3D coordinate space. These angles(s) define the orientation of the 3D graphical model and, thus, also define the orientation of the object in the image relative to the camera that captured the image; ).

Regarding claim 2, Prideaux-Ghee discloses the apparatus according to claim 1, wherein the selection unit selects the combination of the image edge and the model edge, which correspond to each other, based on the matching between the positional relationship of the image edges and the positional (¶46 To make the comparison, one or more 3D features from the DT may be projected into two-dimensional (2D) space, and their resulting 2D projections may be compared to one or more features of the object identified in the image. Edges of the object from the image and the 3D graphical model (from the DT) that match are aligned. That is, the3D graphical model is oriented in 3D coordinate space so that its features align to identified features of the image. In a state of alignment with the object in the image, the 3D graphical model may be at specified angle(s) relative to axes in the 3D coordinate space. These angles(s) define the orientation of the 3D graphical model and, thus, also define the orientation of the object in the image relative to the camera that captured the image). 

Regarding claim 3, Prideaux-Ghee discloses the apparatus according to claim 1, wherein the determination unit orders the image edges in the image edge group based on positions of the image edges included in the image edge group, and the selection unit selects the combination such that an order of the image edges and an order of the model edges match (¶53-56 To track (208) movement of the object between a first image and a second, subsequent image that follows the first image in time, a recognition process is performed (208a) to recognize the object in the first image.; To perform recognition process 208a, features, such as edges, in the first image, are identified based on a region in the first image that contains pixels having greater than a predefined difference. Using these features, the 3D graphical model is mapped to the object at its new location; To perform recognition process 208b, features, such as edges, in the second image, are identified based on a region in the second image that contains pixels having greater than a predefined difference. Using these features, the 3D graphical model is mapped to the object at its new location). 

(¶85 keyboard and scroll wheel may be provided for entering information onto the display screen. Each computing device, and computer programs executed thereon, may also be configured to accept voice commands, and to perform functions in response to such commands. For example, the example processes described herein may be initiated at a client, to the extent possible, via voice commands.). 

Regarding claims 12-14 (drawn to a method):               
The proposed rejection of Prideaux-Ghee, explained in the rejection of apparatus claims 1-3, anticipates the steps of the method of claims 12-14 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1-3 are equally applicable to claims 12-14.

Regarding claim 20 (drawn to a CRM):                  
The proposed rejection of Prideaux-Ghee, explained in the rejection of apparatus claim 1 anticipates the steps of the computer readable medium of claim 20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 20. See further Prideaux-Ghee ¶80.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prideaux-Ghee as applied to claim 1 and 12 above, and further in view of Baker et al (US Patent 10430994 B1).
	Regarding claim 4, Prideaux-Ghee discloses the apparatus according to claim 3, but fails to teach wherein the determination unit orders the image edges in the image edge group based on depth information of each image edge. 
	Baker teaches wherein the determination unit orders the image edges in the image edge group based on depth information of each image edge (col 12 lines 30-67 to col 13 lines 1-32 The module computer can use the edge selection as input to a depth computation to produce depth estimates in the module memory. The module computer can use the linear features in the transformed spatial images to produce a reference spatial edge image, for a selected reference spatial image, in the module memory. Either the module computer or a shared computer can use the epipolar plane edge images from one or more module memories as input to a mapping, along with the reference spatial edge images from one or more module memories as input to a contour identification, to produce an edge sequence in either a shared memory or the module memory) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the determination unit orders the image edges in the image edge group based on depth information of each image edge from Baker into the apparatus as disclosed by Prideaux-Ghee. The motivation for doing this is to improve image reconstruction.

Regarding claim 15 (drawn to a method):               
.

Claim 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prideaux-Ghee as applied to claim 3 and 14 above, and further in view of Cain (US Patent 5129051).
Regarding claim 6, Prideaux-Ghee discloses the apparatus according to claim 3, but fails to teach wherein the determination unit orders the image edges based on an arrangement order of the image edges in a direction crossing the image edges. 
Cain teaches wherein the determination unit orders the image edges based on an arrangement order of the image edges in a direction crossing the image edges (col 8 lines 30-47 the active edges are sorted into an edge array by increasing values of xtop (i.e., in the order in which a ray traveling in the increasing x direction at the top of the slab crosses the active edges)). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the determination unit orders the image edges based on an arrangement order of the image edges in a direction crossing the image edge from Cain into the apparatus as disclosed by Prideaux-Ghee. The motivation for doing this is to improve graphic rasterization.

Regarding claim 7, Prideaux-Ghee and Cain discloses the apparatus according to claim 6, wherein the crossing direction is a direction almost vertical to the image edges (Cain col 8 lines 30-47 the active edges are sorted into an edge array by increasing values of xtop (i.e., in the order in which a ray traveling in the increasing x direction at the top of the slab crosses the active edges)). 


Regarding claims 17-18 (drawn to a method):               
The proposed combination of Prideaux-Ghee and Cain, explained in the rejection of apparatus claims 6-7, renders obvious the steps of the method of claims 17-18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 6-7 are equally applicable to claims 17-18.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prideaux-Ghee as applied to claim 1 above, and further in view of Suzuki (US 20160332299).
Regarding claim 11, Prideaux-Ghee discloses the apparatus according to claim 1, but fails to teach wherein based on the estimated position/orientation of the target object, the collation unit calculates a position/orientation at which a grip portion configured to grip the target object can grip the target object. 
Suzuki teaches wherein based on the estimated position/orientation of the target object, the collation unit calculates a position/orientation at which a grip portion configured to grip the target object can grip the target object (¶6-7 a vision sensor able to detect a position and posture of the object, and an arrangement determination part which determines a position and posture of the robot hand when the robot hand grips the object based on the position and posture of the object detected by the vision sensor). 
.

Allowable Subject Matter
Claims 5, 8-9, 16 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, and similarly regarding claim 16, the prior art of record, alone or in combination, fails to teach at least “wherein the determination unit determines the depth information based on differences of coordinates on the image edges detected from a plurality of captured images of different viewpoints, and orders the image edges in the image edge group based on the depth information.” Regarding claim 8, and similarly regarding claim 19, the prior art of record, alone or in combination, fails to teach at least wherein the determination unit orders the image edges based on depth information of each image edge and an arrangement order of the image edges in a direction crossing the image edges. At best, Baker (US Patent 10430994 B1) teaches in col 12 lines 30-67 to col 13 lines 1-32 The module computer can use the edge selection as input to a depth computation to produce depth estimates in the module memory. The module computer can use the linear features in the transformed spatial images to produce a reference spatial edge image, for a selected reference spatial image, in the module memory. Either the module computer or a shared computer can use the epipolar 
Regarding claim 9, the prior art of record, alone or in combination, fails to teach at least wherein the extraction unit extracts the image edge group for each of a first captured image and a second captured image, whose viewpoints are different, the determination unit orders the image edges in the image edge group based on positions of the image edges included in the image edge group for each of the first captured image and the second captured image, and the selection unit selects the combination such that an order of the image edges and an order of the model edges in the first captured image match, and an order of the image edges and an order of the model edges in the second captured image match. 	At best, Prideaux-Ghee (US 20190122027) teaches in ¶53-56 To track (208) movement of the object between a first image and a second, subsequent image that follows the first image in time, a recognition process is performed (208a) to recognize the object in the first image.; To perform recognition process 208a, features, such as edges, in the first image, are identified based on a region in the first image that contains pixels having greater than a predefined difference. Using these features, the 3D graphical model is mapped to the object at its new location; To perform recognition process 208b, features, such as edges, in the second image, are identified based on a region in the second image that contains pixels having greater than a predefined difference. Using these features, the 3D graphical model is mapped to the object at its new location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669